Citation Nr: 1550258	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to initial evaluations in excess of 10 percent prior to March 3, 2011 and in excess of 60 percent from that date for a respiratory illness due to an undiagnosed disability.

2.  Entitlement to initial evaluations in excess of 10 percent for a cold injury of the feet prior to January 12, 1998, in excess of 10 percent for each foot from January 12, 1998 through April 11, 2011, and in excess of 20 percent for each foot from April 12, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1989 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012, May 2012, and January 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative wrote in a January 2013 Notice of Disagreement that the Veteran was seeking an earlier effective date for the increase to 20 percent of the evaluation for a cold injury to the feet, in addition to seeking an evaluation in excess of 20 percent.  The March 2014 Statement of the Case (SOC) includes entitlement to an earlier effective date for the grant of service connection for a cold injury to the feet as one of the issues on appeal.  On the May 2015 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran's representative indicated that he was appealing all issues listed on the SOC.  In a statement submitted with VA Form 9, the representative indicated that the Veteran was seeking an earlier effective date for the staged ratings for the cold feet injury.  Therefore, the issues have been stated as above.

The issues of increased evaluations for respiratory illness due to an undiagnosed disability and cold injury to the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation from December 1, 2011, and he was employed full-time prior to that date.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met from December 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

In Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran is seeking increased evaluations for a respiratory disability and cold injuries to the feet.  In this case, however, the record does not reflect that the Veteran was unemployable prior to November 30, 2011.  The Veteran indicated on his September 2012 Application for Increased Compensation Based on Unemployability that he worked full time until November 30, 2011 and that he became too disabled to work in February 2012.  While the record shows that there may have been some interference with some job related activities due to the service-connected disabilities prior to December 1, 2011, there was no cogent evidence of unemployability.  Therefore, the Board will not consider whether the Veteran was unemployable prior to December 1, 2011.

Service connection is in effect for respiratory disability as due to an undiagnosed illness, rated 60 percent disabling, cold injury to the left foot, rated 20 percent disabling, cold injury to the right foot, rated 20 percent disabling, cold injury to the left hand, rated 10 percent disabling, and cold injury to the right hand, rated 10 percent disabling.  The Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a), because his combined evaluation is 80 percent and an individual disability is rated at least 40 percent, effective March 3, 2011.

The Veteran reported at an October 2012 VA examination that he worked as a graphic artist.  The examiner felt that the service-connected respiratory and cold injuries impacted the Veteran's ability to work.  The Veteran reported having coughing attacks two to three times a day and felt that he was "wiped out."  There were many times when he called in sick because coughing jags prevented him from being able to go into work.  The examiner noted that the Veteran had nerve damage in his hands as a result of the service-connected cold injuries.  There was weakened grip in the left hand and an absence of sensation over the left long finger.  The fingertips and feet had decreased vibratory sensation and cold sensation.  The Veteran also reported constant pain in his feet and hands, and he could not feel sharp objects.  The hand pain was rated as four out of ten, and several times a week he would rate it as eight out of ten.  He also had difficulty working with a keyboard. 

The Veteran's representative wrote in May 2014 that the Veteran had two to three unpredictable coughing fits per day that took an hour each to resolve.  This affected both daytime activities and nighttime rest.  Using a keyboard was extremely difficult due to constant pain, and the Veteran had weakened grip in his dominant hand and was unable to detect vibrations.

Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits have been met from December 1, 2011.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.16 (2015).  The evidence uniformly shows that he was employed on a full-time basis prior to December 1, 2011, and therefore there is no entitlement to under the law for a TDIU prior to that date.  See 38 C.F.R. § 4.16; Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000). 



ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted from December 1, 2011.

REMAND

The Veteran is seeking initial evaluations in excess of 10 percent prior to March 3, 2011 under former Diagnostic Code 6811 and in excess of 60 percent from that date for a respiratory illness due to an undiagnosed disability.  The schedular criteria that were in effect at the beginning of the rating period at issue in this appeal were amended effective October 7, 1996.  See 61 FR 46720-02 (Sept. 5, 1996).  The October 1996 criteria remain in effect.  See 38 C.F.R. § 4.97, Diagnostic Code 6845 (General Rating Formula for Restrictive Lung Disease) (2015).  The May 2012 rating decision and March 2014 SOC noted the change in the rating criteria but did not consider the old and new criteria for the entire claims period.  As such, the Veteran's claim must be considered under both sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below:

Under the regulations in effect prior to October 7, 1996, moderate pleurisy, purulent (emphysema), with some embarrassment of respiratory function, is rated 10 percent disabling.  Moderately severe; with residual marked dyspnea or cardia embarrassment on moderate exertion, is rated 30 percent disabling.  Severe; with extensive pleural or pleuropericardial adhesions, marked restriction of respiratory excursions and chest deformity, intractable to treatment, is rated 60 percent disabling.  Very severe; when in addition to the finding and symptoms outlined under "severe" there is persistent underweight, with marked weakness and fatigability on slight exertion, is rated 80 percent disabling.  Following intrapleural or extrapleural pneumolysis, it is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6811 (1993).

Under the regulations in effect from October 7, 1996, Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  The restrictive lung diseases include Diagnostic Code 6840 (diaphragm paralysis or paresis), Diagnostic Code 6841 (spinal cord injury with respiratory insufficiency), Diagnostic Code 6842 (kyphoscoliosis, pectus excavatum, pectus carinatum), Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.), Diagnostic Code 6844  (post-surgical residual, e.g., lobectomy, pneumonectomy), and Diagnostic Code 6845 (chronic pleural effusion or fibrosis).  

The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97. 

The Veteran is also seeking initial evaluations in excess of 10 percent for a cold injury of the feet prior to January 12, 1998, in excess of 10 percent for each foot from January 12, 1998 through April 11, 2011, and in excess of 20 percent for each foot from April 12, 2011.  The schedular criteria that were in effect at the beginning of the rating period at issue in this appeal were amended effective January 12, 1998.  See 62 FR 65219 (Dec. 11, 1997).  The January 2012 criteria remain in effect.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  The January 2012 rating decision and March 2014 SOC noted the change in the rating criteria but did not consider the old and new criteria for the entire claims period.  As such, the Veteran's claim must be considered under both sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below:

Under the regulations in effect prior to January 12, 1998 for residuals of frozen feet (immersion foot), mild symptoms for one or both feet is rated 10 percent.  Persistent moderate swelling, tenderness, redness, etc. is rated 20 percent unilaterally and 30 percent bilaterally.  Loss of toes, or parts, and persistent severe symptoms is rated 30 percent unilaterally and 50 percent bilaterally.  A note indicates that with extensive losses higher ratings may be found warranted by reference to amputation ratings for toes and combination of toes; in the most severe cases, ratings for amputation or loss of use of one or both feet should be considered.  There is no requirement of loss of toes or parts for the persistent moderate or mild under this diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1993).

Under the criteria in effect from January 12, 1998, cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122.

On remand, the Veteran should be informed of the rating criteria for respiratory illness and cold injury to the feet for each of the applicable time periods .  See 38 U.S.C.A. § 5103(a) (West 2014).  The claims should then be readjudicated using both sets of criteria for each disability for the entire claims period.

VA treatment records to March 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from March 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2014 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his respiratory disability and cold injury to the feet, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Provide the appellant with notice regarding the rating criteria for respiratory disability from November 2, 1993 (the effective date of service connection) through October 6, 1996, and from October 7, 1996; and the rating criteria for cold injury, feet, from June 29, 1994 (the effective date of service connection) through January 11, 1998 and from January 12, 1998.

5.  After the above has been completed, readjudicate the claims under the both set of criteria that have been in effect during the rating periods.  The old criteria must be considered for the entire claims period and the new criteria must be considered from their effective date.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


